                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                         CASE NO. 3:21-CV-343-MOC-DCK

 DALE THOMAS,                                          )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )        ORDER
                                                       )
 HISCOX INC.,                                          )
                                                       )
                Defendant.                             )
                                                       )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 6) filed by Victoria T. Kepes, concerning Henry W. Frampton

IV, on August 19, 2021. concerning Henry W. Frampton IV seeks to appear as counsel pro hac

vice for Defendant. Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 6) is GRANTED. Henry W.

Frampton IV is hereby admitted pro hac vice to represent Defendant.

         SO ORDERED.

                                      Signed: August 19, 2021




         Case 3:21-cv-00343-MOC-DCK Document 7 Filed 08/19/21 Page 1 of 1
